Citation Nr: 1009460	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  07-24 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for sleep apnea, claimed as 
secondary to service-connected disease or injury.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to April 
1971, from September 1976 to September 1978, and from October 
1979 to December 1986.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.  In that decision, the RO, among 
other things, denied entitlement to service connection for 
sleep apnea (sleep disorder claimed as secondary to 
medications).

In March 2009, the Board remanded the claim for additional 
development.  After completing the requested action, the RO 
returned this matter to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  Sleep apnea is not related to the medications prescribed 
or taken for any service-connected disease or injury

2.  Disability due to sleep apnea is unrelated to service 
connected disease or injury.

3.  Sleep apnea was not manifest during service and is 
unrelated to service. 


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).

2.  Disability due to sleep apnea (cause or aggravation) is 
not proximately due to or the result of service connected 
disease or injury. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In a January 2006 pre-rating letter, the RO notified the 
Veteran of the evidence needed to substantiate his claim for 
service connection for what it termed a sleep disorder, 
including the evidence needed to establish service connection 
on a secondary basis.  This letter also satisfied the second 
and third elements of the duty to notify by delineating the 
evidence VA would assist him in obtaining and the evidence it 
was expected that he would provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  In any event, the January 2006 
letter complied with this requirement.

The Veteran has substantiated his status as a Veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claims, in a March 2006 pre-rating letter.

The January 2006 letter did not specifically discuss the 
evidence needed to substantiate the claim on the theory that 
the Veteran's sleep disorder is related to the  medications 
taken for his service-connected disabilities as opposed to 
the disabilities themselves.  Any error in this regard did 
not prejudice the Veteran, however, because his attorney's 
communications to VA making this argument ensured that this 
theory was fully addressed by the RO and is being addressed 
by the Board in the decision herein.  The VA medical opinions 
discussed below listed all of the medications being taken by 
the Veteran as indicated by his medical records and addressed 
whether his sleep apnea was related to any of them.  As the 
information as to the medications being taken were provided 
to VA and VA considered whether the Veteran's sleep apnea was 
related to any of these medications, there was no prejudice 
to the Veteran in not informing him of this aspect of the 
claim in the letter.  See 38 C.F.R. § 19.9(a)(1) (remand 
required only when further action "is essential for a proper 
appellate decision").  Cf. 38 U.S.C.A. § 7261(b)(2) (West 
2002) (Court must take due account of the rule of prejudicial 
error); Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (a 
reviewing court, in considering the rule of prejudicial 
error, is precluded from applying a mandatory presumption of 
prejudice rather than assessing whether, based on the facts 
of each case, the error was outcome determinative).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records and all identified post-service VA and private 
treatment records, except those of Dr. Volkmann.  The RO 
twice requested records from Dr. Volkmann, in March 2006 and 
August 2006.  When it did not receive a response, the RO 
informed the Veteran of this fact in an August 2006 letter, 
and requested that he assist in obtaining these records.  The 
RO thus complied with its duty to assist the Veteran with 
regard to these private treatment records.  See 38 C.F.R. 
§ 3.159(c)(1) (requiring initial and follow-up request for 
private records).

In addition, the Veteran was afforded VA examinations which 
addressed whether his sleep apnea is related to medications 
taken for his service-connected disabilities or the 
disabilities themselves.  No examination report or opinion 
addressed whether the Veteran's sleep apnea is related to 
service.  As discussed below, the Veteran's attorney has 
essentially limited the claim to a secondary basis, and this 
theory is not reasonably raised by the evidence of record, as 
there is no evidence of sleep apnea in service or in the 
separation examination report, and no lay or medical evidence 
as to continuity of symptomatology or a possible relationship 
between sleep apnea and service.  An examination on this 
question was therefore not required.  See 38 U.S.C.A. § 
5103A(d); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 
2003); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for service connection for sleep 
apnea is thus ready to be considered on the merits.



Analysis 

Veterans are entitled to compensation from the DVA if they 
develop a disability "resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty." 38 U.S.C. §§ 1110 (wartime 
service), 1131 (peacetime service). To establish a right to 
compensation for a present disability, a Veteran must 
generally show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or 
injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service"-the so-called "nexus" requirement.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  This includes any 
increase in disability (aggravation) that is proximately due 
to or the result of a service connected disease or injury. 38 
C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448-9 
(1995).  The Board notes that there was a change in the 
regulation after the claim was filed.  As the new regulation 
is more restrictive, the former regulation shall be applied.

The Board notes that, the Veteran has not alleged that his 
sleep apnea is due to combat with the enemy. Therefore, the 
combat provisions of 38 U.S.C.A. § 1154(b) (West 2002) are 
not applicable to this claim.

In his December 2005 claim, the Veteran simply requested 
service connection for a sleep disorder.  However, in the 
February 2007 NOD and July 2007 substantive appeal (VA Form 
9), the Veteran's attorney argued that the Veteran's 
diagnosed sleep apnea is related to the medication he takes 
for his service-connected disabilities.  The Board will 
therefore first address this specific contention and then 
address whether the sleep apnea is related to the service-
connected disease or injury themselves or whether it is 
related to service.  

In the NOD and substantive appeal, the Veteran's attorney 
argued that the Veteran's sleep apnea did not exist before he 
began taking medication for his service-connected 
disabilities, and that the "correlation between the timing 
of the start of the sleep apnea and the initiation of the 
medication presents little doubt that the medications are the 
cause of [the Veteran's] sleep apnea."  The Veteran and his 
attorney are competent to observe that a disorder or symptoms 
thereof began at a particular time, having been preceded by 
prescription and taking of certain medications.  Such 
testimony must, however, be weighed against the other 
evidence of record.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).

The Board finds that if medication or treatment of a service 
connected disease or injury results in additional disability, 
such theory remains within the provisions of 38 C.F.R. 
§ 3.310.

The Veteran is in receipt of service connection for an 
unstable thyroid condition, including symptoms of 
hypertension with cardiomegaly, depression, vascular disease, 
fatigability, and skin/hair disorder, rated 100 percent 
disabling; lumbar spine arthritis, rated 40 percent 
disabling; restrictive lung disease due to asbestos exposure, 
rated 30 percent disabling, tinnitus rated 10 percent 
disabling; and bilateral hearing loss, rated noncompensable.  
He is taking multiple medications for some of these 
disabilities, as discussed below.

Initially, the Board notes that, in arguing that the 
Veteran's medications caused his sleep apnea, the Veteran's 
attorney did not identify any particular medication, did not 
identify when the Veteran began taking any particular 
medication or medications, and did not identify the date of 
initial symptoms or diagnosis of sleep apnea and compare this 
date to the date the Veteran began taking medication for his 
service-connected disabilities.  An October 2005 VA treatment 
record lists eight "active outpatient" medications being 
taken by the Veteran, and notes that the Veteran had 
difficulty sleeping at night and reported loud snoring, but 
that there was "[n]o reported apnea." The first diagnosis 
of sleep apnea appears to be in January 2006 VA treatment 
notes relating to pulmonary sleep consultations.  These notes 
indicate that test data was consistent with obstructive sleep 
apnea and prolonged desaturation.  They do not indicate when 
the sleep apnea began in relation to the Veteran's taking of 
medication for his service-connected disabilities.

There are two medical opinions that address whether the 
Veteran's sleep apnea is related to medications he is taking.  
In a June 2006 VA examination report, an advanced practice 
registered nurse (APRN) reviewed the claims file and examined 
the Veteran.  She listed all of the Veteran's medications and 
noted diagnoses of hypothyroidism, erectile dysfunction, and 
mild fibrosis of the lungs.  The APRN indicated that she had 
reviewed a list of common side effects provided by the 
manufacturers of the list of medications given by the 
Veteran, and that none listed sleep apnea as a side effect.  
She noted that the Veteran indicated that his sleep apnea was 
diagnosed in February 2006, and at another point in the 
report indicated that sleep apnea was diagnosed in 2002.  The 
APRN also noted the Veteran's weight of 252 pounds, and that 
obesity/morbid obesity increases one's risk for developing 
sleep apnea.  Based on these observations, she concluded that 
it "is less likely than not that this Veteran's sleep apnea 
is secondary to medications for his service-connected 
unstable thyroid and/or medications for lumbar spine 
diseases."  A VA physician signed the report and 
acknowledged receipt of it.

In a June 2009 VA examination report, a family nurse 
practitioner accurately noted the five disabilities for which 
the Veteran was in receipt of service connection based on her 
review of the record, and made a detailed list of twelve 
medications the was currently taking and the common 
significant adverse reactions to these medications.  She also 
noted his current problem list and diagnoses in the medical 
evidence, and noted that it was unclear to her why the 
Veteran had been granted service connection for asbestosis 
(restrictive lung disease), as there was no diagnosis or 
treatment for this disability indicated in the medical 
records.  After noting that the Veteran's sleep apnea (OSA) 
had its onset three to four years previously, she 
specifically addressed the medications taken for each 
service-connected disability in turn.

As to hypothyroidism, she noted that the Veteran's original 
diagnosis was during service, that the thyroid was 
subsequently radiated, and the Veteran had not read article 
or research that associated sleep apnea with his medications 
and formed the basis for his claims and that the Veteran 
indicated that his attorney had produced the claim and he did 
not know how his attorney determined that medication side 
effects caused the recent onset of sleep apnea.  She also 
noted that the Veteran's TSH levels were low, thus indicating 
a hyperthyroid rather the a hypothyroid, thus questioning the 
symptoms of hypothyroidism.

As to the hypertension, she noted that the Veteran was taking 
the Lisinopril and Hydrochlorothiazide, and that there was no 
literature to support the claim that these medications cause 
or aggravate symptoms of sleep apnea.  She noted that the 
onset of hypothyroidism was in 1982, the onset of 
hypertension in the 1990s, and the onset of sleep apnea in 
2005 or 2006.

As to the cardiac condition, she noted that there was no 
diagnosis of a cardiac condition from the VAMC where the 
Veteran received treatment, that a 2001 chest X-ray showed 
cardiomegaly while another chest X-ray showed that the heart 
size was within normal limits.  As to the skin and hair 
disorder, she noted that there were no diagnoses evident in 
the claims file.

After the examination, she found no evidence of a skin 
condition including hair loss and dry skin, and diagnosed 
morbid obesity, well controlled hypertension, sleep apnea, 
mild hyperthyroidism, and mild cardiomegaly, and that he took 
his medications as prescribed.  She concluded that the 
Veteran's sleep apnea was due to the structure of the neck, 
throat, and body habitus.  She noted that all medications 
were reviewed and none were specifically noted to be an 
aggravating factor to sleep apnea.  She also noted that 
medication side effects will subside once the medication is 
discontinued and medication side effects have a concurrent 
onset.  Thus, as the Veteran was diagnosed with sleep apnea 
in 2006, and the only medication initially prescribed in 2006 
was a stool softener prescribed five months after the sleep 
apnea diagnosis, the family nurse practitioner concluded that 
the Veteran's sleep apnea is neither due to, caused by, nor 
aggravated by any of his current medications.  The report was 
also signed by a VA pulmonary physician.

Thus, as to whether the Veteran's medications cause or 
aggravated his sleep apnea, there are, on the one hand, the 
general lay statements claiming that the sleep apnea arose 
only after certain unidentified medications were taken, and 
on the other side the detailed statements of two nurses 
considering the specific medications taken, their generally 
known side effects, the general nature of sleep apnea, and 
the onset of sleep apnea in the Veteran, along with his 
specific physiology including weight.  The nurses were 
qualified to render their conclusions, and they each 
explained their conclusions based on a detailed and accurate 
characterization of the relevant portions of the record.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most 
of the probative value of a medical opinion comes from its 
reasoning; threshold considerations are whether the person 
opining is well qualified and informed); Cox v. Nicholson, 20 
Vet. App. 563, 568-569 (2007) (a nurse, nurse practitioner, 
or other non-physician VA health care provider may provide 
competent medical evidence as long as the examination and 
opinions themselves are not incomplete or otherwise 
insufficient).  The reports were also signed by physicians. 
While there were some minor inaccuracies regarding the date 
of onset of sleep apnea in the June 2006 report, the single 
notation of a 2002 date of onset may have been a 
transcription error and, in any event, does not undercut the 
rationale for the conclusions.  The weight of the evidence 
thus reflects that the Veteran's sleep apnea is not 
proximately due to, the result of, or aggravated by, the 
medications prescribed and taken for his service-connected 
disabilities.

The preponderance of the evidence is thus against the claim 
for service connection for sleep apnea as secondary to the 
medications prescribed and taken for the Veteran's service-
connected disabilities.  The Veteran has raised a theory of a 
relationship based upon timing of events.  However, such 
theory is nothing more than a chronology of events.  It fails 
to establish any causation or aggravation.  VA investigated 
the theory and obtained medical opinions.  The Board finds 
that the opinions of the skilled professionals are far more 
probative than a lay opinion as to whether there is a 
relationship between sleep apnea and medications.  This 
medical opinion evidence regarding etiology or relationship 
(cause or aggravation), considering the specific medications 
taken, their generally known side effects, the general nature 
of sleep apnea, and the onset of sleep apnea in the Veteran, 
along with his specific physiology including weight, is far 
more persuasive than a lay opinion suggesting a relationship 
based upon the timing of events.

The benefit-of-the-doubt doctrine is therefore not for 
application with regard to this theory, and service 
connection is not warranted on this basis.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

In regard to whether a service connected disease or injury 
directly caused or aggravated sleep apnea, the only evidence 
as to this secondary theory weighs against it.  As noted, the 
July 2009 VA examination report indicated that it was the 
opinion of the examiner, in consultation with a VA physician, 
that there were no pathoneumonic findings on CT scan that 
would suggest a diagnosis of asbestosis, and that there is 
therefore no relationship between sleep apnea and asbestosis.  
The VA examiner similarly indicated no relationship between 
lumbar spine disability and sleep apnea, based on the nature 
of a bulging disc when compared to the nature of sleep apnea.  
A July 2009 addendum by a VA physician that thyroid disease 
is not likely to have contributed to sleep apnea, based on 
the nature of each disease and the date of onset of sleep 
apnea.  The nurse practitioner who conducted the July 2009 VA 
examination also prepared an August 2009 addendum in which 
she specifically addressed whether each of the service-
connected disabilities caused or aggravated the Veteran's 
sleep apnea.  For each disability, she noted the nature of 
the disability as compared to sleep apnea and the onset of 
sleep apnea, and concluded that there was no relationship.  
Given that there is no medical or lay evidence in support the 
theory that the sleep apnea is secondary to a service-
connected disability, and the VA nurse and physician's 
opinions of a lack of a relationship between each service-
connected disability and the Veteran's sleep apnea, the 
preponderance of the evidence is against this theory and 
service connection is not warranted on this basis.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. at 53.

Finally, there is no evidence of sleep apnea in service, 
multiple periodic and separation examination reports did not 
indicate any sleep abnormalities, the Veteran indicated in 
multiple reports of medical history (such as those of 
February 1970 and August 1976) that he did not have and had 
never had frequent trouble sleeping, there is no diagnosis of 
sleep apnea until many years after service, and neither the 
Veteran nor any other lay witness testified as to continuity 
of symptomatology or a relationship between sleep apnea and 
service.  Thus, the issue of service connection for sleep 
apnea on a direct basis is not reasonably raised by the 
record, service connection is not warranted on a direct 
incurrence basis, and a VA opinion was not required as to 
whether sleep apnea is related to service.  38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 3.303; Shedden v. Principi, 381 
F.3d at 1167; McLendon, 20 Vet. App. at 81. 


ORDER

Entitlement to service connection for sleep apnea, to include 
secondary to service-connected disease or injury, is denied.




____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


